Title: To Thomas Jefferson from William Short, 25 November 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Nov. 25th. 1790.

It has just come to my knowlege that there is a vessel bound for New-York which has been for some time waiting in the Texel for a sailing wind and that it is probable a letter sent by this evening’s post may arrive in time to go by her. Under that idea I anticipate a letter I intended writing by the post of to-morrow for the English packet to inform you of my arrival at this place on the 20th. inst. I was detained at Paris much longer than I had expected by the continuation of the conferences begun at the Marquis de la fayette’s as mentioned in my No. 46.—Notwithstanding my anxiety to arrive here I found it impossible to avoid postponing my departure from one day to another, as conferences were daily proposed (although frequently interrupted by the present accumulation of affairs in the assembly) and as M. de Montmorin and M. de la fayette both insisted on my continuing them.—On the whole I had no reason to be dissatisfied with these conferences as they produced an evident change in the minds and dispositions of many who have influence in the assembly. I regretted only that this business could not have been advanced to its present stage some time sooner so as not to have delayed my departure for this place.
The discussion of the report of the committee of imposition on tobacco fixed as the order of the day almost every day since my last and constantly interrupted by incidental matters, was begun on the 13th. instant as you will see by the journals of the assembly which will be forwarded to you as usual with the other papers from Paris. I have seen here the debates on it as low as the 16th. It had been then interrupted and resumed. The papers as low as the 19th. give no later account of that business. The diplomatick committee, as had been agreed on out of the assembly, asked to give their ideas on it and are to be heard. They will take up the subject on political principles, and by shewing that tobacco is the strongest commercial link between France and the United States, argue that it must be made use of so as to fortify their political connexions also, which are necessarily dependent thereon. It has been moved also and carried in the assembly that the question of the cultivation of tobacco in France should be adjourned until the committee of imposition shall have reported their plan for supplying the place of this revenue. This motion was made by a member (Barnave) who is for prohibiting the culture. Should this prohibition however be continued, and consequently the farm, considerable changes will be made in the system and particularly with a view to their commerce with the U.S. now that they consider it as worth making some sacrifices for. This was the principal advantage I expected also from de Moustier’s pamphlet.
I mentioned to you in my last the reasons which induced me not to defer the payment intended to be made to the French treasury. I hope they will have met your approbation, as it seems to me the circumstances there mentioned left no alternative.
Previous to my leaving Paris it was agreed between M. de Montmorin, M. du Fresne, Directeur du Trésor Royal, and myself, that this money should be remitted to him by bills of exchange, and orders were given in consequence.—On my arrival here I found that bills for upwards of two millions of livres had been already remitted, on terms highly advantageous owing to the present rate of exchange, which is such that the 1½ million of florins will produce about three million six hundred thousand livres.—The balance would have been remitted by the two following posts; but last night I received a letter from M. Du Fresne informing me that having to pay 570.000. florins the fifth of next month at Amsterdam, on account of the loan made by France for the service of the United States, he wished I would give orders to our bankers to pay that sume here ’afin déviter les pertes du change qui sont enormes dans ce moment-ci.’ This letter was soon followed by a visit from the French bankers charged with this business.—I informed them that I had already given orders to our bankers previous to my departure from Paris in consequence of my agreement with M. du Fresne—that they had already made considerable remittances, but that if they had a sufficiency in their hands I did not doubt they would readily comply with M. du Fresne’s desire. It had been agreed on with our bankers that the others should be referred to them on this footing, as it would prevent my entering into any discussions relative to the exchange which I wished to do, as what was loss for France was gain for us. They have agreed to day that the French bankers should receive the sum here in florins and give an order for it in livres on M. du Fresne so that the U.S. may be credited for it with the present benefit of exchange.—I know not whether this will square with Du Fresne’s ideas, however it is so rigorously just that he can have no right to complain.
I will thank you to communicate this matter to the Secretary of the Treasury.—I do not write to him by the present conveyance because it is uncertain whether my letter will arrive in time at the Texel, and also because as yet I have only general ideas on the several objects to which he directed my attention.—I have not as yet proposed a loan because I chose first to examine the ground, and also to see whether it was proper to continue the business in the present hands. We are to have a meeting to-morrow which will probably decide the matter. The rate of interest will be certainly five ⅌ Ct. The commission and other charges I hope may be reduced below 4½. I will inform the Secretary of the Treasury immediately on any thing being concluded on. This letter is given to our bankers to be forwarded. Tomorrow I shall write to you by the English packet. I beg you to be assured of the attachment with which I am, dear Sir, your obedient servant,

W: Short

